OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
We agree with so much of the opinion of Justice Lawrence J. Bracken at the Appellate Division (139 AD2d 332) that *728holds that actions against the City Marshal for acts done in an official capacity or by omission of an official duty and based on common law must be instituted within the one-year period provided by CPLR 215 (1). Plaintiff’s cause of action based upon 42 USC § 1983 is not before us.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur in memorandum.
Order affirmed, etc. [See, 74 NY2d 828.]